Citation Nr: 9915650	
Decision Date: 06/07/99    Archive Date: 06/15/99

DOCKET NO.  97-00 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to VA benefits pursuant to 38 U.S.C.A. § 1151 
(West 1991) for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from February 1945 to 
November 1946.



This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in December 1995 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDING OF FACT

No relationship is shown between left ear hearing loss and VA 
treatment accorded the veteran in conjunction with left hip 
replacement surgery in September and October 1992.


CONCLUSION OF LAW

The veteran's claim for VA benefits pursuant to 38 U.S.C.A. 
§ 1151 (West 1991) for left ear hearing loss is not well 
grounded.  38 U.S.C.A. §§ 1151, 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In the instant case, 
the evidence does not demonstrate that there is any causal 
relationship between the veteran's VA hospitalization in 
September and October 1992 for left hip replacement surgery, 
and 

the left ear hearing loss identified at that time.  Since the 
existence of such a relationship provides the basis for the 
assignment of benefits under 38 U.S.C.A. § 1151 (West 1991), 
the Board must accordingly find that a claim for such 
benefits is not well grounded and therefore must be denied, 
pursuant to the decision of the United States Court of 
Appeals for Veterans Claims, formerly the United States Court 
of Veterans Appeals (Court), in Edenfield v. Brown, 8 Vet. 
App. 384 (1995). 

Pertinent statutory provisions, set forth at 38 U.S.C.A. 
§ 1151 (West 1991), allow, in certain circumstances, for 
compensation to be awarded by VA for impairment resulting 
from VA treatment.  During the pendency of the veteran's 
claim, which was filed in June 1995, these provisions were 
revised.  The Court has held that, in a situation wherein a 
statute or regulation has been amended or revised while a 
claim is pending, VA is to apply the provision more favorable 
to the claimant.  Karnas v. Brown, 6 Vet. App. 101 (1993).  

The current statutory provisions, which became effective as 
of October 1, 1997, stipulate, in pertinent part, that 
compensation shall be awarded for disability (or additional 
disability) incurred as a result of medical care furnished by 
VA, when the proximate cause of the impairment in question 
was "[c]arelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of 
[VA]....or [ ] an event not reasonably foreseeable...."  In 
essence, the statute as currently enacted contemplates some 
manner of negligence or fault by VA.  

However, the provisions of 38 U.S.C.A. § 1151 (West 1991), as 
constituted prior to October 1, 1997, did not require that 
fault or negligence by VA be demonstrated for the assignment 
of compensation under that statute.  Rather, the statute 
merely stipulated that, "[w]here any veteran shall have 
suffered an injury, or an aggravation of an injury, as a 
result of [VA] hospitalization, [or] medical or surgical 
treatment...[compensation] shall be awarded...."  The United 
States Supreme Court specifically held that these provisions 
did not require fault or negligence by VA for such 
compensation to be granted; see Brown v. Gardner, __U.S.__, 
115 S.Ct. 552 (1994). 



Neither version of 38 U.S.C.A. § 1151 (West 1991) can be 
considered more favorable to the veteran, in that his claim 
is not plausible under either the original statute or the 
statutory provisions that became effective on October 1, 
1997.  Under either version, an appellant must demonstrate 
that there is a causal relationship between the disability 
for which benefits are sought and the VA hospitalization or 
treatment at issue; the provisions differ primarily as to the 
degree of VA fault or negligence that must be shown.  

In the instant case, however, the evidence does not 
demonstrate that there is any such causal relationship.  The 
summary of the VA hospitalization in question, from September 
16, 1992, to October 31, 1992, shows that the veteran was 
admitted for left total hip replacement, and that, 
"[i]nitially during this hospitalization, the patient was 
seen by both ENT and audiology.  The patient had a series of 
audiograms, followed with consultation to ENT.  The patient 
was noted to have profound mixed hearing loss of the left 
ear."  In addition, this report notes that, on physical 
examination at admission, "[t]he left tympanic membrane was 
noted to be occluded with wax."  This report is completely 
devoid of any reference to a left ear infection, as claimed 
by the veteran, or any left ear treatment other than as noted 
above.  It does not show that the left ear hearing loss 
discerned at that time was in any manner causally related to 
VA treatment or hospitalization.  Likewise, while VA records 
dated subsequent to October 1992 compiled pursuant to 
treatment accorded the veteran for left ear hearing 
impairment reflect the history provided by him, to the effect 
that his left ear hearing loss was related to his VA 
hospitalization, they do not indicate that any clinical 
findings were made that his left ear hearing impairment was 
in fact the product of an infection, or related to any 
treatment furnished by VA.  The Board notes that the report 
of a March 1992 VA treatment record-that is, dated 
approximately six months prior to the hospitalization at 
issue-shows that he was seen with complaints of left ear 
pain after cleaning his ear with a Q-Tip, and that otitis 
externa was diagnosed.  



There is no question that the evidence shows that the veteran 
currently has profound left ear hearing loss, and that, in 
March 1992, hearing was within normal limits.  Nonetheless, 
in the absence of any clinical findings establishing that 
there is a causal relationship between that hearing loss and 
VA treatment or hospitalization, the Board cannot find that 
his claim for 38 U.S.C.A. § 1151 (West 1991) benefits is well 
grounded.  While he may report his symptoms, he is not 
competent, in the absence of evidence indicating that he has 
the requisite medical training, to proffer clinical findings 
and opinions; as such, his contentions to the effect that his 
current left ear hearing loss is due to VA treatment or 
hospitalization are no more than unsubstantiated conjecture, 
and are of no probative value.  Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  

The Board must accordingly conclude that the veteran has not 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual at this time that benefits pursuant 
to 38 U.S.C.A. § 1151 (West 1991) for left ear hearing loss 
could be granted, as is required under the provisions of 
38 U.S.C.A. § 5107(a) (West 1991).  See also Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 (1992).  The Board 
accordingly finds that the veteran's claim is not well 
grounded and is therefore denied, in accordance with the 
Court's decision in Edenfield.

The Board also notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996) and McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) 
(per curiam).  In the case at hand, the Board notes that the 
veteran has not indicated that any such evidence is 
available.  The Board must point out that its duty to assist 
the veteran in the development of his claim, as stipulated in 
38 U.S.C.A. § 5107(a) (West 1991), does not arise until a 

claim is shown to be well grounded.  The Board must also 
point out that the veteran is free to submit new and material 
evidence, and reopen his claim for benefits under 38 U.S.C.A. 
§ 1151 (West 1991) for left ear hearing loss, at any time.


ORDER

A claim for VA benefits pursuant to 38 U.S.C.A. § 1151 (West 
1991) for left ear hearing loss is not well grounded, and is 
accordingly denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

